Citation Nr: 0709668	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for left total hip 
arthroplasty, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran was last afforded a VA 
joints examination to evaluate his left hip in December 2003.  
However, the report of this examination includes findings 
which requires clarification.  Specifically, it is noted that 
the veteran had left hip flexion from zero to 90 degrees out 
of a normal zero to 125 degrees due to the chance of 
dislocating his hip.  This suggests that the left hip 
limitation of motion is voluntary rather than the result of 
left hip impairment, such as pain, weakness, and 
fatigability.  Additionally, this examination report notes 
that, during his surgery, the veteran had a complication 
consisting of nerve tension from lengthening his left lower 
extremity which resulted in sciatica.  However, the 
examination report is silent with respect to objective 
findings of neurological impairment upon physical 
examination.  

Moreover, the veteran's August 2004 VA Form 9, Appeal to 
Board of Veterans' Appeals, reflects that this disability has 
increased in severity, though this is not clear.  
Specifically, the veteran reported that he has had lateral 
weakness and weakness with the hip flexors.  In addition, the 
veteran's representative argues that the veteran should be 
afforded a current VA examination.  Accordingly, the Board 
finds that a current and comprehensive examination of the 
veteran's service-connected left hip is necessary.

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).

In addition, the record indicates that the hospitalization 
records in connection with the veteran's October 2002 hip 
surgery have been obtained; however, records of follow-up 
treatment from his private physicians, "M.H.L.", M.D., and 
"R.", M.D., have not been requested and are not available 
for review.  On remand, the RO should request copies of the 
veteran's treatment records relating to his hip, dated since 
October 2002, from his private physicians.  

In light of the foregoing, this claim is remanded for the 
following additional development:

1.  With any needed assistance from the 
veteran, the RO should seek copies of all 
records of VA and/or private treatment 
identified by the veteran from October 
2002 to the present.  The attention of 
the RO is specifically directed to 
treatment records from Drs. L. and R.  
All attempts to obtain these records 
should be fully documented for the file.  
To expedite the claim, the veteran 
himself is asked to submit these records 
as soon as possible. 

2.  Following completion of the foregoing 
development, the RO should schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
current nature and severity of his left 
hip disability.  Based upon examination 
of the veteran and review of his 
pertinent medical history, the examiner 
is requested to offer an opinion as to 
the following:  

a)  What are the veteran's range of 
motion findings for left hip disability; 

b)  Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the left hip joint?  If 
feasible the examiner should portray any 
additional functional limitation of the 
left hip due to these factors in terms of 
degrees of additional loss of motion.  If 
not feasible, this should be stated for 
the record together with the rationale.  
If the veteran does not have pain or any 
of the other factors, that fact should be 
noted in the file; 

c)  Whether the veteran's left hip 
disability, following implantation of 
prosthesis, results in "markedly 
severe" or "moderately severe" 
residuals of weakness, pain, or 
limitation of motion; 

d)  The examiner should also inquire as 
to whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.

e)  The examiner should state whether the 
veteran experiences neurological symptoms 
as a result of his left total hip 
arthroplasty.  

If needed, the examiner should address 
any indication that the veteran's 
complaints are not in accord with 
objective findings.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




